Citation Nr: 0425490	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  02 22 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the left foot, to include a left below the knee 
amputation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel 


INTRODUCTION

The veteran had active military service from January 1978 to 
April 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 and later rating 
decision by the Department of Veterans Affairs (VA) Winston-
Salem North Carolina Regional Office (RO), denying the 
veteran service connection for residuals of frostbite of the 
left lower extremity

In March 2004, the veteran appeared at the RO and offered 
testimony in support of his claim via a videoconference 
hearing with the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of the veteran's hearing 
testimony has been associated with his claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for residuals of 
frostbite of the left foot, to include a below the knee 
amputation, which he maintains stems from a cold injury to 
his foot in service.

A preliminary review of the veteran's service medical records 
shows that the veteran in late December 1981 was evaluated 
and treated for numbness in his feet at a service department 
aid station following treatment "in field for possible 
frostbite."  However, prior to this event the veteran 
beginning in June 1978 was also evaluated and treated by 
service clinicians for complaints related to an automobile 
accident while on leave in May 1978.  While these complaints 
primarily were referable to his right lower extremity, an 
entry in his service medical records dated in February 1979 
notes, with reference to the May 1978 automobile accident, 
that the toes on both feet hurt as well as the side of his 
feet.  Following a physical examination, questionable damage 
to nerves in feet was the diagnostic assessment.  The veteran 
was referred to a physician's assistant.  Following further 
evaluation possible pinched nerve was diagnosed.

The record shows that the veteran underwent amputation of the 
left third toe in February 1996 due to gangrene and 
cellulites, and subsequent transmetatarsal and below the left 
knee amputations due to a foot ulcer were performed.

While VA obtained a medical opinion from a VA examiner in 
March 2000 with respect to the veteran's contention that his 
left lower extremity disorder is attributable to a cold 
injury in service, the rationale for the opinion was not 
included in the report.  An opinion as to whether this 
disorder is attributable to the possible nerve injury 
sustained as a result of an automobile accident in service is 
required.  See 38 C.F.R. § 3.159 (c)(4) (2003).

Additionally, at his hearing in March 2004, the veteran 
testified that a private physician treated him in 1987, 
shortly after service, for complaints related to his left 
foot.  He further testified that a private physician had 
informed him that the cold injury he sustained in service 
aggravated his left leg condition.  Medical records related 
to his treatment by Dr. W. in 1987 should be obtained and 
associated with his claims file.  Dr. W. has submitted 
records for 1999 and 2000.  The Board acknowledges that the 
RO in a letter dated in January 2003 informed the veteran 
that statements from his private physician tending to support 
his contentions should be submitted in writing.  The veteran 
did not respond to this letter.  However in light of his 
recent testimony, the veteran should be further informed of 
this evidentiary requirement.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation of 
him since service for complaints 
referable to the disorder in issue.  
After securing any necessary release 
required, the RO should obtain all 
identified records to include the records 
of any evaluation and treatment provided 
to the veteran by physicians, to include 
Dr. T.W., at the Miller Orthopedic 
Clinic, Inc in 1987.  

2.  The RO should inform the veteran that 
he may submit the written opinion of his 
doctor(s) that his current left foot 
disorder is the result of his service 
injury to include by way of aggravation 
but that his recitation of such medical 
opinion is not cognizable evidence since, 
as a layman, he is not competent to offer 
a medical opinion.

3.  Thereafter the RO should forward the 
veteran's complete claims file to the VA 
physician who examined the veteran in 
March 2000 (if unavailable to VA 
specialist in cold injuries) for an 
addendum.  Request the examiner to again 
review the claims file to include any 
additional private medical records 
received in response to the above.  
Following this review the physician is 
requested to render an opinion as to 
whether it is as likely as not that the 
reported inservice cold injury caused or 
aggravated the underlying disorders which 
resulted in the amputations involving the 
left lower extremity?  If no, the 
physician is requested to render an 
opinion as to whether it is as likely as 
not that the inservice injuries sustained 
during the May 1978 automobile accident 
associated with the questionable nerve 
injury diagnosed in February 1979 caused 
or aggravated the underlying disorders 
which resulted in the amputations 
involving the left lower extremity.  The 
physician must include the rationale for 
all opinions rendered.  

4.  Thereafter, the RO should 
readjudicate the issue in appellate 
status.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




